
	

114 HR 545 IH: Enemy Expatriation Act
U.S. House of Representatives
2015-01-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 545
		IN THE HOUSE OF REPRESENTATIVES
		
			January 27, 2015
			Mr. Dent introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To add engaging in or supporting hostilities against the United States to the list of acts for
			 which United States nationals would lose their nationality.
	
	
 1.Short titleThis Act may be cited as the Enemy Expatriation Act. 2.Loss of nationality (a)In generalSection 349 of the Immigration and Nationality Act (8 U.S.C. 1481) is amended—
 (1)in subsection (a)— (A)in each of paragraphs (1) through (6), by striking or at the end;
 (B)in paragraph (7), by striking the period at the end and inserting ; or; and (C)by adding at the end the following:
						
 (8)engaging in, or purposefully and materially supporting, hostilities against the United States.; and (2)by adding at the end the following:
					
 (c)For purposes of this section, the term hostilities means any conflict subject to the laws of war.. (b)Technical amendmentSection 351(a) of the Immigration and Nationality Act (8 U.S.C. 1483(a)) is amended by striking (6) and (7) and inserting (6), (7), and (8).
			
